DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claim 16 has been amended, and claim 18 has been newly added.  Claims 1-12 and 14-18 are pending in the current application.
Claim Objections
Claim 3 is objected to because of the following informalities:  the term “LAN” needs to be defined as to what it stands for.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-17 have been considered but are moot in view of reference of record Thandaveswaran.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akil et al. (US 2011/0222522 A1), hereinafter referred to as Akil, in view of Jenne et al. (US 8,665,748 B2), hereinafter referred to as Jenne, Thandaveswaran (US 8,611,268 B1), and Adjakple et al. (US 9,549,370 B2), hereinafter referred to as Adjakple.

	Regarding claim 1, Akil teaches a data transmission system comprising a first bridge device and a second bridge device aimed at being configured to be interconnected via a wireless communication network (Akil - Fig. 1 system 100, WLAN AP1 152, WLAN AP2 154, WLAN Client A 112, and WLAN Client B 114 (bridges); Paragraph [0053], note WLAN network, radio (wireless) link),
	the first bridge device being configured for connecting a data-supplying device via a first wired link (Akil - Fig. 1, note station 120 (first data supplying device) connected to WLAN client A 112 and WLAN client B 114 (either may be the first bridge device) via Ethernet lines 116 and switch 118; Paragraph [0051], note transmission of user data from a first communication station 120, WLAN clients connected via Ethernet lines 116 (which are wired connections) and an interposed switch 118 (connected to station 120)),
(Akil - Fig. 1, note station 160 (data consuming device) connected to WLAN AP1 152 and WLAN AP2 154 (either may be the second bridge device) via Ethernet lines 156 and switch 158; Paragraph [0051], note transmission of user data from a first communication station 120 to a second communication station 160; Paragraph [0052], note access points connected via an Ethernet-connection 156 (wired connection) and interposed switch 158 (connected to station 160)).
	Akil does not teach wherein each of the first and second bridge devices is able to be configured in one of the following modes: a nominal operating mode; an energy saving mode in which, at least, interfaces with each one of said first wired link and said second wired link and with the wireless communication network are activated at reduced performance; and a stop mode in which, at least, the interface with the wireless communication network is deactivated, and in which the interface with the respective one said first wired link and said second wired link is activated at reduced performance; and wherein the first bridge device is configured for switching from the nominal operating mode to the stop mode following detection of deactivation of the first wired link, the first bridge device is configured for switching from the nominal operating mode to the energy saving mode, the second bridge device is configured for switching from the nominal operating mode to the stop mode following detection of deactivation of the second wired link, and the second bridge device is configured for switching from the nominal operating mode to the energy saving mode following detection that said consuming device has been put in hibernation or detection of disconnection of the wireless communication network.
	In an analogous art, Jenne teaches wherein each of the first and second bridge devices is able to be configured in one of the following modes:
(Jenne - Fig. 1 physical ports 108 and 135, which are associated with networked devices 101 and 120 respectively; Col. 4 lines 8-18, note a physical port can be placed in an active port state);
	an energy saving mode in which, at least, interfaces with each one of said first wired link and said second wired link are activated at reduced performance (Jenne - Fig. 1, note network cables (wired links) 140 connecting physical ports 108 and 135; Col. 4 lines 8-18, note a physical port (Col. 3 lines 15-22, note PHY 135a is configured to act as a physical interface) can be placed in a limited active port state (Col. 4 lines 36-40, note port speed is limited));
	and a stop mode in which, at least, the interface with the respective one said first wired link and said second wired link is activated at reduced performance (Jenne - Col. 4 lines 8-18, note a physical port can be placed in a limited active port state);
	and wherein the first bridge device is configured for switching from the nominal operating mode to the stop mode following detection of deactivation of the first wired link (Jenne - Col. 10 lines 11-20, note one or more components of the networked device (which may be the first bridge device) can be put in a standby state when the physical port or link is placed in the standby state, hardware linked to the physical port that is in a standby mode is disabled),
	the second bridge device is configured for switching from the nominal operating mode to the stop mode following detection of deactivation of the second wired link (Jenne - Col. 10 lines 11-20, note one or more components of the networked device (which may be the second bridge device) can be put in a standby state when the physical port or link is placed in the standby state, hardware linked to the physical port that is in a standby mode is disabled).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jenne into Akil in order to monitor and configure physical ports of a network device to increase energy efficiency (Jenne - Col. 2 lines 21-28).
	The combination of Akil and Jenne does not teach an energy saving mode in which the interface with the wireless communication network is activated at reduced performance, and a stop mode in which the interface with the wireless communication network is deactivated, and in which the interface with the respective one of said first wired link and said second wired link is activated at reduced performance.
	In an analogous art, Thandaveswaran teaches an energy saving mode in which the interface with the wireless communication network is activated at reduced performance (Thandaveswaran - Col. 6 lines 63-67 and Col. 7 lines 1-8, note partial active power save mode, each beacon interval can be sub-divided into one or more awake sub-states and one or more sleep sub-states, the awake sub-state (energy saving mode) can be a low power mode in which the access point can listen for messages from other WLAN devices),
	and a stop mode in which the interface with the wireless communication network is deactivated, and in which the interface with the respective one of said first wired link and said second wired link is activated at reduced performance (Thandaveswaran - Col. 2 lines 49-50, note inactive sleep sub-state where power to processing components of the access point is minimized or disconnected (such as the transceiver (see Col. 4 lines 36-39); the network interfaces may be minimized or disconnected instead); Col. 15 lines 65-67 and Col. 16 lines 1-4, note the electronic device (access point, see Col. 15 lines 48-52) includes a WLAN interface and an Ethernet interface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Thandaveswaran into the combination of Jenne and Akil in order to dynamically switch power modes based on network activity, conserving power (Thandaveswaran - Col. 2 lines 30-54).
	The combination of Jenne, Akil, and Thandaveswaran still does not teach the first bridge device is configured for switching from the nominal operating mode to the energy saving mode following detection that the second bridge device is disconnected from the wireless communication network or that the second bridge device has gone into the energy saving mode or following detection of bidirectional traffic volume between said supplying device and said consuming device that is less than or equal to a predefined threshold, and the second bridge device is configured for switching from the nominal operating mode to the energy saving mode following detection that said consuming device has been put in hibernation or detection of disconnection of the wireless communication network or detection of bidirectional traffic volume between said supplying device and said consuming device that is less than or equal to a predefined threshold.
	In an analogous art, Adjakple teaches the first bridge device is configured for switching from the nominal operating mode to the energy saving mode following detection that the second bridge device is disconnected from the wireless communication network or that the second bridge device has gone into the energy saving mode or following detection of bidirectional traffic volume between said supplying device and said consuming device that is less than or equal to a predefined threshold (Adjakple - Col. 1 lines 40-46, note responsive to determining that the load information corresponds to the load (traffic volume) that is below the threshold, the home Node B enters into a sleep mode; Col. 4 lines 24-31, note the home Node B may be a wireless router or access point (bridge device), and may implement radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN)),
	and the second bridge device is configured for switching from the nominal operating mode to the energy saving mode following detection that said consuming device has been put in hibernation or detection of disconnection of the wireless communication network or detection of bidirectional traffic volume between said supplying device and said consuming device that is less than or equal to a predefined threshold (Adjakple - Col. 1 lines 40-46, note responsive to determining that the load information corresponds to the load (traffic volume) that is below the threshold, the home Node B enters into a sleep mode; Col. 4 lines 24-31, note the home Node B may be a wireless router or access point (bridge device), and may implement radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN)).
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Adjakple into the combination of Akil, Jenne, and Thandaveswaran in order to apply the sleep mode based on load threshold in a wireless network system, reducing energy consumption (Adjakple - Col. 8 lines 13-31).

	Regarding claim 6, the combination of Akil, Jenne, Thandaveswaran, and Adjakple, specifically Akil teaches wherein the first and second wired links are of the Ethernet type and the wireless communication network is of the Wi-Fi type (Akil - Fig. 1 Ethernet lines 156 and 116; Paragraph [0009], note wireless network can comprise a WLAN network in accordance with the Standard IEEE 802.11 (protocols for implementing Wi-Fi)).

	Regarding claim 8, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.
	Regarding claim 9, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from the perspective of the first bridge device.
	Regarding claim 10, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from the perspective of the second bridge device.
	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format and from the perspective of the first bridge device.
	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format and from the perspective of the second bridge device.

	Regarding claim 14, Akil, Jenne, Thandaveswaran, and Adjakple, specifically Jenne teaches a non-transitory storage medium that stores a computer program comprising instructions for implementing the method according to claim 11, when said program is executed by a processor of said first bridge device (Jenne - Fig. 9 computer readable storage media 910; Col. 11 lines 4-18, note computer readable media for storing a plurality of instructions, various examples listed, instructions may be executed by a processor (Fig. 9 CPU 902)).

	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 1.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Akil in view of Jenne, Thandaveswaran, and Adjakple as applied to claim 1 above, and further in view of Koenen et al. (US 8,817,817 B2), hereinafter referred to as Koenen.

	Regarding claim 2, the combination of Akil, Jenne, Thandaveswaran, and Adjakple does not teach wherein the first bridge device is configured for switching from the stop mode to the nominal operating mode following detection of reactivation of the first wired link, the first bridge device is configured for switching from the energy saving mode to the nominal operating mode following reception via the first wired link of a request for putting said consuming device in nominal operating mode or following detection of a volume of traffic between said supplying device and said consuming device that is greater than or equal to a predefined threshold, or following reconnection of the second bridge device to the wireless communication network, the second bridge device is configured for switching from the stop mode to the nominal operating mode following detection of reactivation of the second wired link, and the second bridge device is adapted for switching from the energy saving mode to the nominal operating mode following reception via the wireless communication network of a request for putting said consuming device in nominal operation or following reception via the second wired link of a message indicating that said consuming device has come out of hibernation or following detection of a volume of traffic between said supplying device and said consuming device that is greater than or equal to a predefined threshold.
	In an analogous art, Koenen teaches wherein the first bridge device is configured for switching from the stop mode to the nominal operating mode following detection of reactivation of the first wired link (Koenen - Col. 4 lines 58-61, note awaken one of links in a low power, standby state; Col. 4 lines 65-67 and Col. 5 line 1, note bring one or more of its components (Col. 5 lines 14-21, note NIC card, NIC controller, PHY components of the switch) out of a low power state into a regular, full power state), the first bridge device is configured for switching from the energy saving mode to the nominal operating mode following reception via the first wired link of a request for putting said consuming device in nominal operating mode or following detection of a volume of traffic between said supplying device and said consuming device that is greater than or equal to a predefined threshold (Koenen - Col. 4 lines 58-67 and Col. 5 line 1, note one link partner (which may be the consuming device) sends a request to its link partner (which may be the first bridge device) to awaken its sleeping component, bring one or more of its components out of a low power state into a regular, full power state),
	or following reconnection of the second bridge device to the wireless communication network, the second bridge device is configured for switching from the stop mode to the nominal operating mode following detection of reactivation of the second wired link (Koenen - Col. 4 lines 58-61, note awaken one of links in a low power, standby state; Col. 4 lines 65-67 and Col. 5 line 1, note bring one or more of its components (Col. 5 lines 14-21, note NIC card, NIC controller, PHY components of the switch) out of a low power state into a regular, full power state), and the second bridge device is adapted for switching from the energy saving mode to the nominal operating mode following reception via the wireless communication network of a request for putting said consuming device in nominal operation or following reception via the second wired link of a message indicating that said consuming device has come out of hibernation or following detection of a volume of traffic between said supplying device and said consuming device that is greater than or equal to a predefined threshold (Koenen - Col. 4 lines 58-67 and Col. 5 line 1, note one link partner (which may be the consuming device) sends a request to its link partner (which may be the second bridge device) to awaken its sleeping component, bring one or more of its components out of a low power state into a regular, full power state).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Koenen into the combination of Akil, Jenne, Thandaveswaran, and Adjakple in order to maintain traffic across links to conserve power in an Ethernet network (Koenen - Col. 2 lines 39-46).

	Regarding claim 5, the combination of Akil, Jenne, Thandaveswaran, and Adjakple does not teach wherein the volume of bidirectional traffic between said supplying device and said consuming device is detected by comparing a filling of the queues of the respective first and second bridge devices concerned with predefined respective thresholds
	In an analogous art, Koenen teaches wherein the volume of bidirectional traffic between said supplying device and said consuming device is detected by comparing a filling of the queues of the respective first and second bridge devices concerned with predefined respective thresholds (Koenen - Col. 4 lines 23-28, note link partner (which may be a bridge device) will also be monitoring its queues to evaluate the amount of data pending and the bandwidth necessary for this pending data, pending bandwidth is lower than the amount of bandwidth (threshold)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Koenen into the combination of Akil, Jenne, Thandaveswaran, and Adjakple for the same reason as claim 2 above.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Akil in view of Jenne, Thandaveswaran, Adjakple, and Koenen as applied to claims 1 and 2 above, and further in view of Liong et al. (US 2006/0075269 A1), hereinafter referred to as Liong.

	Regarding claim 3, the combination of Akil, Jenne, Thandaveswaran, Adjakple, and Koenen does not teach wherein the request for putting said consuming device in nominal operation is a magic packet intended for said consuming device according to the Wake on LAN protocol.
	In an analogous art, Liong teaches wherein the request for putting said consuming device in nominal operation is a magic packet intended for said consuming device according to the Wake on LAN protocol (Liong - [Paragraph [0009], note wake a device from a power saving offline mode; Paragraph [0027], note wake-on-LAN device (which may be the consuming device); Paragraph [0034], note StartForwardPacket message indicating the power state change of the power saving device (wake-on-LAN consuming device)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liong into the combination of Akil, Jenne, Thandaveswaran, Adjakple, and Koenen in order to wake devices from a power saving mode to maintain connectivity in a networked environment (Liong - Paragraphs [0005] and [0008]).

	Regarding claim 4, the combination of Akil, Jenne, Thandaveswaran, and Adjakple does not teach wherein the second bridge device detects that said consuming device is put in hibernation: by regularly sending a probe message to said consuming device in order to test whether said consuming device is put in hibernation; or by analysing exchanges between said supplying device and said consuming device according to an UPnP Low Power standards; or by receiving from said consuming device a message indicating that said consuming device is put in hibernation.
	In an analogous art, Liong teaches wherein the second bridge device detects that said consuming device is put in hibernation:
	by regularly sending a probe message to said consuming device in order to test whether said consuming device is put in hibernation;
	or by analysing exchanges between said supplying device and said consuming device according to an UPnP Low Power standards (Liong - Paragraph [0034], note access point (which can be interpreted to be the second bridge device) can be informed of the power saving device (which may be the consuming device) being in a deep sleep offline mode from periodic UPnP sniffing);
	or by receiving from said consuming device a message indicating that said consuming device is put in hibernation (Liong - Paragraph [0012], note determining offline status may include the step of receiving a going-to-sleep message).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liong into the combination of Akil, Jenne, Thandaveswaran, and Adjakple for the same reason as claim 3 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akil in view of Jenne, Thandaveswaran, and Adjakple as applied to claim 1 above, and further in view of Chen et al. (US 9,531,761 B2), hereinafter referred to as Chen.

	Regarding claim 7, the combination of Akil, Jenne, Thandaveswaran, and Adjakple does not teach wherein the system comprises said supplying device and said consuming device, said supplying device is a residential gateway adapted for transmitting audiovisual data to said consuming device, and said consuming device is a decoding device adapted for decoding the audiovisual data received from the supplying device.
	In an analogous art, Chen teaches wherein the system comprises said supplying device and said consuming device, said supplying device is a residential gateway adapted for transmitting audiovisual data to said consuming device (Chen - Fig. 2 IMRG (IP multimedia residential gateway), broadband modem 204; Col. 9 lines 32-34, note IMRG comprising a broadband modem; Col. 9 lines 42-45, note broadband modem may comprise suitable logic, circuitry, interfaces and/or code that are operable to transmit voice and/or data), and said consuming device is a decoding device adapted for decoding the audiovisual data received from the supplying device (Chen - Col. 6 lines 32-44, note IMRG may be operable to prioritize the usage of device (consuming device) capabilities such as an audio decoder and a video decoder, IMRG may configure the client device (consuming device)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen into the combination of Akil, Jenne, Thandaveswaran, and Adjakple in order to communicate content for services between client devices to increase the flexibility of the multimedia network (Chen - Col. 3 lines 20-24).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Akil in view of Jenne, Thandaveswaran, and Adjakple as applied to claim 1 above, and further in view of Vaidya et al. (US 8,457,029 B2), hereinafter referred to as Vaidya.

	Regarding claim 15, the combination of Akil, Jenne, Thandaveswaran, and Adjakple does not teach wherein the first bridge device and the second bridge device are configured to communicate in a Multiple Input Multiple Output (MIMO) mode and a Single Input Single Output (SISO) mode via the wireless communication network.
	In an analogous art, Vaidya teaches wherein the first bridge device and the second bridge device are configured to communicate in a Multiple Input Multiple Output (MIMO) mode and a Single Input Single Output (SISO) mode via the wireless communication network (Vaidya - Fig. 1; Col. 1 lines 65-67 and Col. 2 lines 1-5, note node 102 (access point, which can be a bridge device) may be capable of communication using both MIMO and SISO techniques).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Vaidya into the combination of Akil, Jenne, Thandaveswaran, and Adjakple in order to improve signal transmission and reception and/or conserve power (Vaidya - Col. 2 lines 6-15).

	Regarding claim 16, the combination of Akil, Jenne, Thandaveswaran, and Adjakple does not teach wherein the first and second bridge devices are configured to communicate in the MIMO mode when the first and second bridge devices are in the nominal operating mode and the first and second bridge devices are configured to communicate in the SISO mode when the first and second bridge devices are in the energy saving mode.
	In an analogous art, Vaidya teaches wherein the first and second bridge devices are configured to communicate in the MIMO mode when the first and second bridge devices are in the nominal operating mode and the first and second bridge devices are configured to communicate in the SISO mode when the first and second bridge devices are in the energy saving mode (Vaidya - Col. 2 lines 16-37, note access point 102 may transition from MIMO to SISO to save power under various conditions, transitioning to an IEEE 802.11 power save mode).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Vaidya into the combination of Akil, Jenne, Thandaveswaran, and Adjakple for the same reason as claim 15 above.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yee (US 2009/0055666 A1) discloses determining whether or not an Ethernet port should be shut down, disabled, or placed in a low power mode.
	Chen (US 2009/0193157 A1) discloses L1, L2, and L3 power save modes, and determining whether or not to turn off the power supply of the LAN controller.
	Satsangi et al. (US 2011/0213992 A1) discloses a sleep mode in which a first network interface and a second network interface circuit may be turned off to conserve power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461